STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MARITZA RUBIO NO. 2022 CW 0910
VERSUS

ALLSTATE INSURANCE; STATE FARM
MUTUAL AUTOMOBILE INSURANCE
COMPANY; SYLVIA M. CHAMPAGNE;
JUSTINE P. ARMSTRONG

CONSOLIDATED WITH

 

OLGA MEJIA
VERSUS

ALLSTATE INSURANCE; STATE FARM
MUTUAL AUTOMOBILE INSURANCE
COMPANY; SYLVIA M. CHAMPAGNE;
JUSTINE P. ARMSTRONG

CONSOLIDATED WITH

 

LISSETTE MENENDEZ

VERSUS

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, ET AL

CONSOLIDATED WITH

 

JUSTINE P. ARMSTRONG

VERSUS ‘NOVEMBER 21, 2022

SYLVIA M. CHAMPAGNE & STATE FARM
MUTUAL AUTOMOBILE INSURANCE
COMPANY

 

In Re: Sylvia M. Champagne and State Farm Mutual Automobile
Insurance Company, applying for supervisory writs,
23rd Judicial District Court, Parish of Ascension,
No. 130652 c/w 130654 c/w 130607 c/w 126046.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, Ju.

WRIT GRANTED IN PART; DENIED IN PART. The writ application
is granted for the sole purpose of striking the portion of the
district court’s June 27, 2022 judgment that reads “because the
sudden emergency doctrine does not apply in this matter.” This
writ application is denied in all other respects.

MRT

WRC

CHH
COURT OF APPEAL, FIRST CIRCUIT

An)

DEPUTY CLERK OF COURT
FOR THE COURT